 1                                                   THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   CYNTHIA JOHNSON, BRENDA                          No. 2:19-cv-00597
     BEZEREDI, JAINE BIALK, on behalf of
10   themselves and all others similarly situated,    STIPULATED MOTION AND ORDER TO
                                                      EXTEND STAY TO JUNE 12, 2020
11                          Plaintiffs,
                                                      NOTE ON MOTION CALENDAR:
12            v.                                      April 7, 2020
13   THE BOEING COMPANY,
14                          Defendant.
15

16            The parties, by and through the undersigned counsel, hereby submit this Stipulated
17   Motion to Extend Stay. For good cause shown and consistent with the Court’s October 1, 2019
18   Stipulated Motion and Order to Stay Case (Dkt. # 24), the parties hereby advise the Court that
19   mediation has been rescheduled to June 3, 2020, and respectfully request that the case and all
20   deadlines and motions continue to be stayed until June 12, 2020.
21            This motion is made for good cause and not for the purpose of delay. The parties
22   scheduled mediation with David A. Rotman for April 2, 2020, but the mediation has been
23   rescheduled to June 3, 2020 due to the COVID-19 pandemic. The parties jointly agree that
24   extending the stay of the case and all deadlines and motions will permit the parties to engage in
25   good faith settlement negotiations and continue to work towards a potential resolution of this
26   matter once they can safely travel to San Francisco, California, to attend mediation in person.

      STIPULATED MOTION TO EXTEND                                              Perkins Coie LLP
      STAY TO JUNE 12, 2020                                              1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
      (No. 2:19-cv-00597) –1                                                 Phone: 206.359.8000
     92264493.1                                                               Fax: 206.359.9000
 1            For the foregoing reasons, the parties respectfully request that the Court extend the stay
 2   in this matter until June 12, 2020, to enable the parties to attend the rescheduled mediation.
 3
      DATED: April 7, 2020                      By: s/ Chelsea Dwyer Petersen
 4
                                                Chelsea Dwyer Petersen #33787
 5                                              William B. Stafford #39849
                                                Charles N. Eberhardt #18019
 6                                              Stephanie R. Holstein #50802
                                                Perkins Coie LLP
 7                                              1201 Third Avenue, Suite 4900
                                                Seattle, WA 98101-3099
 8                                              Telephone: 206.359.8000
                                                Facsimile: 206.359.9000
 9                                              Email: CDPetersen@perkinscoie.com
                                                          WStafford@perkinscoie.com
10                                                        CEberhardt@perkinscoie.com
                                                          SHolstein@perkinscoie.com
11                                              Attorneys for Defendant
12
                                                By: s/ Molly A. Elkin__________________
13
                                                Molly A. Elkin, pro hac vice
14                                              Sarah M. Block, pro hac vice
                                                McGillivary Steele Elkin LLP
15                                              1101 Vermont Ave. NW, Ste. 1000
                                                Washington, DC 20005
16                                              Telephone: 202.833.8855
17                                              Email: mae@mselaborlaw.com
                                                Email: smb@mselaborlaw.com
18
                                                David M. Gaba (WA Bar No. 18908)
19                                              Compass Law Group
                                                1001 Fourth Avenue, Ste. 3200
20                                              Seattle, WA 98154
21                                              Telephone: 206.251.5488
                                                Email: davegaba@compasslegal.com
22
                                                Patricia L. Vannoy, pro hac vice
23                                              Mattson Ricketts Law Firm
                                                134 S 13th Street, Ste. 1200
24                                              Lincoln, NE 68508
25                                              Telephone: 402.475.8433
                                                Email: bao@mattsonricketts.com
26
                                                Attorneys for Plaintiffs
      STIPULATED MOTION TO EXTEND                                                Perkins Coie LLP
      STAY TO JUNE 12, 2020                                                1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      (No. 2:19-cv-00597) –2                                                   Phone: 206.359.8000
     92264493.1                                                                 Fax: 206.359.9000
 1

 2
     IT IS SO ORDERED.
 3

 4   DATED this 8th day of April, 2020.

 5

 6

 7
                                              A
                                              RICARDO S. MARTINEZ
 8                                            CHIEF UNITED STATES DISTRICT JUDGE

 9

10   Presented by:
11
     /s/ Chelsea Dwyer Petersen
12   Chelsea Dwyer Petersen (WA Bar No. 3378)
     William B. Stafford (WA Bar No. 39849)
13   Charles N. Eberhardt (WA Bar No. 18019)
     Stephanie R. Holstein (WA Bar No. 50802)
14   Perkins Coie LLP
15   Attorneys for Defendant
16

17   /s/ Molly A. Elkin
     Molly A. Elkin (admitted pro hac vice)
18   Sarah M. Block (admitted pro hac vice)
     McGillivary Steele Elkin LLP
19

20   David M. Gaba (WA Bar No. 18908)
     Compass Law Group, PS Inc.
21
     Patricia L. Vannoy (admitted pro hac vice)
22   Mattson Ricketts Law Firm
23   Attorneys for Plaintiffs
24

25

26

      STIPULATED MOTION TO EXTEND                                     Perkins Coie LLP
      STAY TO JUNE 12, 2020                                     1201 Third Avenue, Suite 4900
                                                                  Seattle, WA 98101-3099
      (No. 2:19-cv-00597) –3                                        Phone: 206.359.8000
     92264493.1                                                      Fax: 206.359.9000
 1

 2                                     CERTIFICATE OF SERVICE

 3            I hereby certify under penalty of perjury that on April 7, 2020, I electronically filed the

 4   foregoing document with the Clerk of the Court using the CM/ECF system, which will send

 5   notification of such filing to the following:

 6      David M. Gaba                                         Via Hand Delivery
        Compass Law Group                                     Via U.S. Mail, 1st Class, Postage
 7
        1001 Fourth Avenue, Ste. 3200                            Prepaid
 8      Seattle, WA 98154                                     Via Overnight Courier
        Telephone: 206.251.5488                               Via Facsimile
 9      Email: davegaba@compasslegal.com                 X    Via E-Filing
        Attorney for Plaintiffs
10

11      Molly A. Elkin                                        Via Hand Delivery
        Sarah M. Block                                        Via U.S. Mail, 1st Class, Postage
12                                                               Prepaid
        McGillivary Steele Elkin LLP
13      1101 Vermont Ave. NW, Ste. 1000                       Via Overnight Courier
        Washington, DC 20005                                  Via Facsimile
14      Telephone: 202.833.8855
        Email: mae@mselaborlaw.com                       X    Via E-Filing
15      Email: smb@mselaborlaw.com
16      Attorneys for Plaintiffs

17      Patricia L. Vannoy                                    Via Hand Delivery
        Mattson Ricketts Law Firm                             Via U.S. Mail, 1st Class, Postage
18      134 S 13th Street, Ste. 1200                             Prepaid
        Lincoln, NE 68508                                     Via Overnight Courier
19                                                            Via Facsimile
        Telephone: 402.475.8433
20      Email: bao@mattsonricketts.com
        Attorney for Plaintiffs                          X    Via E-Filing
21

22
              DATED this 7th day of April, 2020 in Seattle, Washington.
23

24                                           s/Mary L. Lyles
                                             Mary L. Lyles, Legal Practice Assistant
25

26

27
                                                                                        P ERKINS C OIE LLP
28    CERTIFICATE OF SERVICE – 1                                                    1201 Third Avenue, Suite 4900
                                                                                      Seattle, WA 98101-3099
29                                                                                      Phone: 206.359.8000
                                                                                         Fax: 206.359.9000
     92264493.1
30
